COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 R & M THOMASON FAMILY LIMITED                  §
 PARTNERSHIP, Individually and
 Derivatively on Behalf of Both CBIF            §
 LIMITED PARTNERSHIP and
 COLUMBIA AIRPORT, L.L.C.,                      §               No. 08-13-00030-CV

                             Appellants,        §                 Appeal from the

 v.                                             §           141st Judicial District Court

 STEVE K. FLORY, JORGE E.                       §             of Tarrant County, Texas
 CANSECO, COLUMBIA BROKERAGE
 INVESTMENTS, INC., CCC                         §              (TC# 141-253166-11)
 MONTERREY PARTNERS LP, CBIF
 LIMITED PARTNERSHIP, and                       §
 COLUMBIA AIRPORTS LLC,
                                                §
                             Appellees.

                                MEMORANDUM OPINION

       Appellants, R & M Thomason Family Limited Partnership, individually and derivatively

on behalf of both CBIF LIMITED PARTNERSHIP and COLUMBIA AIRPORT, L.L.C., have

filed a motion to dismiss their appeal against Appellees, Steve K. Flory, Jorge E. Canseco,

Columbia Brokerage Investments, Inc., CCC Monterrey Partners LP, CBIF Limited Partnership,

and Columbia Airports LLC. As permitted by the Texas Rules of Appellate Procedure, we may

dismiss an appeal “[i]n accordance with a motion of appellant . . . unless [dismissing the appeal]

would prevent a party from seeking relief to which it would otherwise be entitled.” TEX.R.APP.P.
42.1(a)(1). The motion to dismiss has been on file for more than ten days and indicates it has been

served upon Appellees’ counsel and that Appellees do not oppose the motion. As of today, we

have received no response or opposition to the motion. Because Appellants have complied with

the requirements of Rule 42.1(a)(1) and no opposing party has sought relief, we grant the motion

and dismiss the appeal. Because there is no agreement between the parties as to costs, we assess

costs against Appellants. See TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court

will tax costs against the appellant).


May 29, 2013
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                2